DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner notes that the priority document for this application only contemplates pure ALD reaction processes.  As such, Claims 1 and 55 do not have full support in the priority document as they are open to non-ALD reaction processes (e.g. hybrid CVD-ALD processes).  As such, Examiner holds that the priority date for Claims 1 and 55, and dependents therefrom except Claim 54, is the filing date of 28 JUN 2018.
Examiner notes that Claim 54, which depends from Claim 1, does have the support of the priority provisional document as it is drawn to ALD processes and therefore is entitled to the priority date of 29 JUN 2017.

Response to Amendment
Examiner notes the amendment filed 18 JUL 2022.  The status of the claims is as follows:
Claims 1, 4, 6-8, 25, 27, 37, 39, 44, 45, 54, 55, and 58-60 are pending.
Claims 1, 6, 8, 55, and 58-60 are amended.
Claims 2, 3, 5, 9-24, 26, 28-36, 38, 40-43, 46-53, and 56-57 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 37, 54, 55, and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii ‘590 (U.S. PGPub 2012/0021590, previously cited in the application) in view of JP ‘886 (original and machine translation attached, citations from machine translation).
Claim 1 – Ishii ‘590 teaches a cyclic vapor deposition method for forming a selector device (PG 0002-0003, phase change material for use in non-volatile memory device; PG 0101 and 0105, cyclic ALD processes) comprising depositing a doped tellurium film comprising Sb-Te or Ge-Te (PG 0107 expressly contemplates these films; PG 0121 teaches formation of Ge-Sb-Te film which necessarily comprises Sb-Te and Ge-Te) on a substrate (PG 0121, three substrates recited) by a process comprising two or more deposition cycles (PG 0105 and PG 0121; PG 0105 teaches repetition of the sequence disclosed in PG 0121 to form an ALD film of desired thickness) in which the substrate is alternately and sequentially contacted, in order, with each of a first reactant, a second reactant and a third dopant precursor to form the doped chalcogenide film (PG 0099, second and third precursors can be provided along with tellurium reactant to form ALD films; specifically, either of second or third precursor may be introduced as doping agents; PG 0121 renders obvious the sequential introduction of three separate precursors and no other precursors are contemplated therein), 
wherein no additional reactants are provided to the reaction chamber between contacting the substrate with the first reactant and the second reactant or between contacting the substrate with the second reactant and the dopant precursor (PG 0121, no additional precursors or coreactants are disclosed), and
wherein the doped chalcogenide film is a phase change material that can change form an amorphous phase to a crystalline phase by heating (PG 0121, GST film formed; PG 0002-0004, GST films are phase change materials commensurate with the scope of the claim).
Ishii ‘590 does not provide an express embodiment wherein the doped chalcogenide film is doped with a dopant selected from C, As, Si, S, N, Ti, Sn, Ta, W, Mo, Al, Zn, In, Ga, Bi, V or B.  Claim 11 provides support for a generic three precursor process wherein the first precursor is tellurium-based.  This support is repeated in PG 0091-0092 (tellurium precursor), PG 0099 (second and third precursors), and PG 0101 (precursors may be introduced sequentially as in ALD processes).  PG 0099 expressly contemplates that the second or third precursors may serve as doping agents; PG 0106 teaches that controlling the number of pulses of material controls the concentrations and stoichiometry of the deposited material.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Ishii ‘590 to choose a different precursor to replace e.g. the GeCl2:dioxane precursor, as Ishii ‘590 contemplates the formation of Sb-Te films (PG 0107) and discloses that precursors may be used to provide dopants to tellurium-containing films.  The third precursor specifically lists As, Si, S, N, Sn, Al, In, Ga, and B as elements to be selected (PG 0099); more broadly, PG 0099 discloses that elements from Groups 13-16 may be chosen.  The broader disclosure additionally renders obvious C (from Group 14) and Bi (from Group 15).
Ishii ‘590 does not teach or suggest the specifically claimed tellurium precursor (Ishii ‘590 teaches an overlapping formula at e.g. PG 0008 but does not contemplate embodiments where both X groups in Formula I are silicon.  JP ‘886 is drawn to e.g. ALD methods of making telluride materials (Abstract) and discloses alkylsilyltellurium precursors commensurate with Claim 1 as suitable for the purpose of forming telluride materials by ALD (Description Of Embodiments PG 0015-0016, “The tellurium precursor can include…”; PG 0016 expressly recites e.g. bis(trimethylsilyl)tellurium.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Ishii ‘590 to use e.g. bis(trimethylsilyl)tellurium as the tellurium source as suggested by JP ‘886, as both references want to form telluride materials by ALD and JP ‘886 expressly suggests precursors suitable for the stated purpose.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 4 – Ishii ‘590 / JP ‘886 renders obvious the method of Claim 1, wherein the method comprises a first primary deposition sub-cycle in which the substrate is alternately and sequentially contacted with the first tellurium reactant and a second reactant to form a chalcogenide material (e.g. Ishii ‘590 PG 0121, the Sb and Te precursor cycle to form an Sb-Te layer; Te is a chalcogen and SbTe is a chalcogenide) and a second dopant sub-cycle in which the substrate is contacted with the dopant precursor (PG 0121 as modified with a dopant element precursor and the Te precursor).
Claim 6 – Ishii ‘590 / JP ‘886 renders obvious the method of Claim 4, wherein the dopant sub-cycle is provided at intervals in the method to obtain the desired dopant content in the doped chalcogenide film (Ishii ‘590 PG 0121, the dopant sub-cycle alternates with the SbTe cycle; Ishii ‘590 PG 0106, adjusting the number of pulses is known to control the stoichiometry of the deposited film).  
Claim 37 – Ishii ‘590 / JP ‘886 renders obvious the method of Claim 1, wherein an (Sb) metal chloride and/or Sb(OEt)3 is used in combination with one or more alkyl silyl precursors (Ishii ‘590 PG 0099, Sb chlorides and Sb ethoxides disclosed; Ishii ‘590 PG 0086 discloses suitable alkyl silyl tellurium precursors e.g. ((SiMe2)Te-)3).
Claim 54 – Ishii ‘590 / JP ‘886 renders obvious the method of Claim 1, wherein the multiple deposition cycles comprise an atomic layer deposition (ALD) process (Ishii ‘590 PG 0121, ALD process; Ishii ‘590 PG 0105, desired film thickness controls number of ALD cycles).
Claim 55 – Ishii ‘590 teaches a cyclic vapor deposition method for forming a selector device (PG 0002-0003, phase change material for use in non-volatile memory device; PG 0101 and 0105, cyclic ALD processes) comprising depositing a doped chalcogenide film comprising Sb-Te or Ge-Te (PG 0107 expressly contemplates these two; PG 0121 teaches formation of Ge-Sb-Te film which necessarily comprises Sb-Te and Ge-Te) on a substrate (PG 0121, three substrates recited) in a reaction chamber (PG 0095, ALD and CVD reactors) by a process comprising multiple deposition cycles (PG 0105 and PG 0121; PG 0105 teaches repetition of the sequence disclosed in PG 0121 to form an ALD film of desired thickness) in which the substrate is alternately and sequentially contacted, in order, with two or more vapor-phase reactants and a third dopant precursor to form the doped chalcogenide film (PG 0099, second and third precursors can be provided along with tellurium reactant to form ALD films; specifically, either of second or third precursor may be introduced as doping agents; PG 0121 renders obvious the sequential introduction of three separate precursors and no other precursors are contemplated therein),
wherein the two or more vapor-phase reactants comprise a first reactant and a second tellurium reactant (PG 0099)
wherein no additional reactants are provided to the reaction chamber in the multiple deposition cycles (PG 0121, no additional precursors or coreactants are disclosed),
wherein the doped chalcogenide film is a phase change material that can change form an amorphous phase to a crystalline phase by heating (PG 0121, GST film formed; PG 0002-0004, GST films are phase change materials commensurate with the scope of the claim).-4-Application No.: 16/021393Filing Date: June 28, 2018
Ishii ‘590 does not provide an express embodiment wherein the doped chalcogenide film is doped with a dopant selected from C, As, Si, S, N, Ti, Sn, Ta, W, Mo, Al, Zn, In, Ga, Bi, As, V or B.  Claim 11 provides support for a generic three precursor process wherein the first precursor is tellurium-based.  This support is repeated in PG 0091-0092 (tellurium precursor), PG 0099 (second and third precursors), and PG 0101 (precursors may be introduced sequentially as in ALD processes).  PG 0099 expressly contemplates that the second or third precursors may serve as doping agents; PG 0106 teaches that controlling the number of pulses of material controls the concentrations and stoichiometry of the deposited material.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Ishii ‘590 to choose a different precursor to replace e.g. the GeCl2:dioxane precursor, as Ishii ‘590 contemplates the formation of Sb-Te films (PG 0107) and discloses that precursors may be used to provide dopants to tellurium-containing films.  The third precursor specifically lists As, Si, S, N, Sn, Al, In, Ga, and B as elements to be selected (PG 0099); more broadly, PG 0099 discloses that elements from Groups 13-16 may be chosen.  The broader disclosure additionally renders obvious C (from Group 14) and Bi (from Group 15).
Ishii ‘590 does not teach or suggest the specifically claimed tellurium precursor (Ishii ‘590 teaches an overlapping formula at e.g. PG 0008 but does not contemplate embodiments where both X groups in Formula I are silicon.  JP ‘886 is drawn to e.g. ALD methods of making telluride materials (Abstract) and discloses alkylsilyltellurium precursors commensurate with Claim 1 as suitable for the purpose of forming telluride materials by ALD (Description Of Embodiments PG 0015-0016, “The tellurium precursor can include…”; PG 0016 expressly recites e.g. bis(trimethylsilyl)tellurium.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Ishii ‘590 to use e.g. bis(trimethylsilyl)tellurium as the tellurium source as suggested by JP ‘886, as both references want to form telluride materials by ALD and JP ‘886 expressly suggests precursors suitable for the stated purpose.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 58 – Ishii ‘590 / JP ‘886 renders obvious the process of Claim 55, wherein alternately and sequentially contacting the substrate with two or more vapor phase reactants and a third dopant precursor comprises:
pulsing the first reactant into the reaction chamber such that species of the first reactant are adsorbed on the substrate surface (Ishii ‘590 PG 0121, introduction of Sb precursor);
pulsing the second tellurium reactant into the reaction chamber such that it reacts with the species of the first reactant on the substrate surface to form a chalcogenide film (Ishii ‘590 PG 0121, introduction of Te precursor; Te is a chalcogen and the reaction product of the Sb and Te precursors is a chalcogenide film).  
Claim 59 – Ishii ‘590 / JP ‘886 renders obvious the process of Claim 58, wherein the pulses of the first reactant and the second tellurium reactant at least partially overlap Ishii ‘590 (Ishii ‘590 PG 0101-0102 render obvious pulsed CVD and overlapping reactant pulses). 
Claim 60 – Ishii ‘590 / JP ‘886 renders obvious the process of Claim 58, additionally comprising purging the reaction space between pulsing the first reactant and pulsing the second tellurium reactant (Ishii ‘590 PG 0121, purges after all reactant introductions).

Claims 7, 8, 25, 27, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii ‘590 / JP ‘886 as applied to claim 1 above, and further in view of Wang ‘063 (U.S. PGPub 2005/0277063).
Claim 7 – Ishii ‘590 / JP ‘886 renders obvious the method of Claim 4, but does not expressly teach or suggest wherein the dopant precursor comprises a halide precursor or an alkylsilyl precursor.  Ishii ‘590 / JP ‘886 renders obvious e.g. indium as a dopant material (Ishii ‘590 PG 0099).  Wang ‘063 is drawn to ALD processes for forming thin films (PG 0133), and notes that InCl3 is a known ALD precursors for supplying indium.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Ishii ‘590 / JP ‘886 to use InCl3 as a dopant precursor in the method of Ishii ‘590 / JP ‘886 as suggested by Wang ‘063, as Ishii ‘590 / JP ‘886 wants to form tellurium-containing thin films by ALD means inclusive of doped ALD films, and Wang ‘063 teaches ALD precursors for elements listed as suitable for the process of Ishii ‘590 / JP ‘886.
Claim 8 – Ishii ‘590 / JP ‘886 renders obvious the method of Claim 1, but does not expressly teach or suggest wherein the second reactant is a metal halide precursor.  Ishii ‘590 / JP ‘886 renders obvious e.g. indium as a dopant material (Ishii ‘590 PG 0099).  Wang ‘063 is drawn to ALD processes for forming thin films (PG 0133), and notes that InCl3 is a known ALD precursors for supplying indium.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Ishii ‘590 / JP ‘886 to use InCl3 as a dopant precursor in the method of Ishii ‘590 / JP ‘886 as suggested by Wang ‘063, as Ishii ‘590 / JP ‘886 wants to form tellurium-containing thin films by ALD means inclusive of doped ALD films, and Wang ‘063 teaches ALD precursors for elements listed as suitable for the process of Ishii ‘590 / JP ‘886.
Claim 25 – Ishii ‘590 / JP ‘886 renders obvious the method of Claim 1, but does not expressly teach or suggest wherein the dopant precursor is a precursor selected from CCl4, CH3Cl, CH2Cl2, CXHyClZ, NH3, (Et3Si)3As, TiCl4, SnCl4, TaCl5,WCl6, MoCls, AlCl3, ZnClx, InClx, GaClx, BiClx, AsClx, VClx, BCl3, and BBrx.  Ishii ‘590 / JP ‘886 is open to dopant precursors comprising elements from Groups 13-16 as previously discussed (Ishii ‘590 PG 0099).  Wang ‘063 is drawn to ALD processes for forming thin films (PG 0133), and notes that TiCl4, InCl3 and AlCl3 are known ALD precursors for supplying the given elements.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Ishii ‘590 / JP ‘886 to use TiCl4, InCl3 or AlCl3 as dopant precursors in the method of Ishii ‘590 / JP ‘886 as suggested by Wang ‘063, as Ishii ‘590 / JP ‘886 wants to form tellurium-containing thin films by ALD means inclusive of doped ALD films, and Wang ‘063 teaches ALD precursors for elements listed as suitable for the process of Ishii ‘590 / JP ‘886.
Claim 27 – Ishii ‘590 / JP ‘886 renders obvious the method of Claim 1, but does not expressly teach or suggest wherein the dopant precursor is an alkylsilyl or alkoxide compound.  Ishii ‘590 / JP ‘886 is open to dopant precursors comprising elements from Groups 13-16 as previously discussed (Ishii ‘590 PG 0099), and specifically recites silicon.  Wang ‘063 is drawn to ALD processes for forming thin films (PG 0133), and notes that tetraethoxysilane is a known ALD precursor for supplying silicon.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Ishii ‘590 / JP ‘886 to use tetraethoxysilane as a dopant precursor in the method of Ishii ‘590 / JP ‘886 as suggested by Wang ‘063, as Ishii ‘590 / JP ‘886 wants to form tellurium-containing thin films by ALD means inclusive of doped ALD films, and Wang ‘063 teaches ALD precursors for elements listed as suitable for the process of Ishii ‘590 / JP ‘886.
Claim 39 – Ishii ‘590 / JP ‘886 renders obvious the method of Claim 1, but does not expressly teach or suggest wherein the dopant precursor is Si(OEt)4 (TEOS) or 1,2-bis(diisopropylamino)disilane (BTBAS).  Ishii ‘590 / JP ‘886 is open to dopant precursors comprising elements from Groups 13-16 as previously discussed (Ishii ‘590 PG 0099), and specifically recites silicon.  Wang ‘063 is drawn to ALD processes for forming thin films (PG 0133), and notes that tetraethoxysilane is a known ALD precursor for supplying silicon.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Ishii ‘590 / JP ‘886 to use tetraethoxysilane as a dopant precursor in the method of Ishii ‘590 / JP ‘886 as suggested by Wang ‘063, as Ishii ‘590 / JP ‘886 wants to form tellurium-containing thin films by ALD means inclusive of doped ALD films, and Wang ‘063 teaches ALD precursors for elements listed as suitable for the process of Ishii ‘590 / JP ‘886.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii ‘590 / JP ‘886 as applied to claim 1 above, and further in view of Xiao ‘052 (U.S. PGPub 2009/0280052).
Claim 44 – Ishii ‘590 / JP ‘886 renders obvious the method of Claim 1, but does not expressly teach or suggest wherein the dopant precursor is a plasma reactant.  Ishii ‘590 / JP ‘886 discloses ALD processes at Ishii ‘590 PG 0091 but does not expressly cite plasma-enhanced ALD.  Xiao ‘052 is drawn to formation of binary and ternary chalcogenides (Abstract, PG 0068) and in particular to formation of chalcogenides for phase change memory applications (PG 0068).  Xiao ‘052 discloses ALD as advantageous for the purpose (PG 0068) and discloses that plasma-enhanced ALD is known to be suitable as well (PG 0068).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Ishii ‘590 / JP ‘886 to use plasma-enhanced ALD for layer formation as suggested by Xiao ‘052, as Ishii ‘590 / JP ‘886 wants to form phase change memory films and metal chalcogenides by ALD and Xiao ‘052 teaches that ALD and plasma-enhanced ALD are both suitable for forming those classes of materials.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii ‘590 / JP ‘886 / Xiao ‘052 as applied to claim 44 above, and further in view of Wang ‘063.
Claim 45 – Ishii ‘590 / JP ‘886 / Xiao ‘052 renders obvious the method of Claim 44, but does not expressly teach or suggest wherein the plasma reactant provides Si as a dopant.  Ishii ‘590 / JP ‘886 is open to dopant precursors comprising elements from Groups 13-16 as previously discussed (Ishii ‘590 PG 0099), and specifically recites silicon.  Wang ‘063 is drawn to ALD processes for forming thin films (PG 0133), and notes that tetraethoxysilane is a known ALD precursor for supplying silicon.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Ishii ‘590 / JP ‘886 / Xiao ‘052 to use tetraethoxysilane as a dopant precursor in the method of Ishii ‘590 / JP ‘886 as suggested by Wang ‘063, as Ishii ‘590 / JP ‘886 / Xiao ‘052 wants to form tellurium-containing thin films by ALD means inclusive of doped ALD films, and Wang ‘063 teaches ALD precursors for elements listed as suitable for the process of Ishii ‘590 / JP ‘886.

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 18 JUL 2022, with respect to the rejection(s) of claim(s) 1 and 55 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ishii ‘590.
Applicant argues, and Examiner agrees, that Ishii ‘590 does not fairly teach or suggest the newly claimed alkylsilyltellurium precursor.  Examiner withdraws the previous rejections.  However, upon further search and consideration, Examiner makes new rejections relying on Ishii ‘590 in combination with JP ‘886, which teaches alkylsilyltellurium precursors commensurate in scope with the claims for ALD formation of telluride materials.
The remainder of Applicant's arguments filed 18 JUL 2022 have been fully considered but they are not persuasive.
Applicant argues (Page 6-7) that the amendments to Claims 1 and 55 overcome the rejections based on Ishii ‘590 and that a skilled artisan would not modify Ishii ‘590 to use the precursors of Claims 1 and 55.  Examiner respectfully disagrees.  Examiner notes that the argued temperature range of Ishii ‘590 (e.g. PG 0080) are expressly labeled as preferred embodiments (e.g. prior to PG 0073; see also Claim 15 which is silent as to operational temperature).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Examiner also notes that the claims as presented are not limited in regards to temperature.
Applicant argues (Page 7) that the cited portion of Ishii ‘590 does not teach Claim 6 as amended.  Examiner respectfully disagrees.  PG 0121 expressly discloses the inclusion of a pulse for the purpose of controlling the concentration of a desired material; further, PG 0106 expressly teaches that varying the number of pulses (e.g. introducing desired pulses at desired intervals) is known for controlling the deposition to a desired stoichiometric ratio.
Applicant provides no separate argument to any other dependent claim beyond Claim 6 above.  In the absence of arguments specifically pointing out how a claim is patentable over the references of record, Examiner maintains the propriety of the rejection of the dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712